Citation Nr: 0720098	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1993 to March 
1998.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for degenerative disc disease of the thoracic spine, 
evaluated as 10 percent disabling from April 19, 2004.  The 
veteran perfected an appeal of the decision seeking a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDING OF FACT

The degenerative disc disease of the veteran's thoracic spine 
is manifested by complaints of pain and normal range of 
motion; no neurological symptoms are present.  


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 10 
percent for degenerative disc disease of the thoracic spine 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes (DCs) 5010, 5242 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in August 
2006.  The RO readjudicated the claim and sent him a 
supplemental statement of the case (SSOC) in December 2006, 
following the VCAA notice compliance action.  He was provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the notice.  His 
representative submitted written argument on his behalf in 
May 2007.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the August 2006 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream effective 
date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and reports of VA examinations.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

The veteran's degenerative disc disease is evaluated under DC 
5010-5242.  

The provisions of DC 5010 instruct the evaluator to rate the 
disability as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  A 10 percent disability rating is assigned for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent rating 
is assigned where there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.

A new rating formula for the spine became effective September 
26, 2003.  Since the veteran's claim was received in July 
2004, the service-connected disability will be evaluated 
under the new rating formula only.  Under the new rating 
formula, the veteran's thoracic spine disability is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine as follows.

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.

A rating of 20 percent is assigned for forward motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a, DCs 5235-5243 (2006).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

On VA examination in September 2004, the veteran complained 
of constant midback pain, which he rated as 5 with 10 being 
the most severe.  The pain was brought on by physical 
activity and relieved by rest.  The functional impairment was 
that he could no do things that put too much pressure on his 
back.  On physical examination, the veteran's gait was 
normal.  There was no radiation of pain on movement, muscle 
spasm or tenderness.  Straight leg raising was negative 
bilaterally.  Range of motion of the thoracolumbar spine was: 
flexion to 90 degrees (with pain at 60 degrees); extension to 
30 degrees (with pain at 15 degrees); lateral flexion to 30 
degrees bilaterally (without pain); and rotation to 30 
degrees bilaterally (with pain at 30 degrees).  The back was 
not further limited by fatigue, weakness, lack of endurance, 
or incoordination.  There was no ankylosis or evidence of 
intervertebral disc syndrome.  Neurological examination was 
within normal limits.  X-rays revealed early osteoarthritic 
changes of the lower thoracic spine.  The diagnosis was 
degenerative disc disease of the thoracic spine with residual 
of a painful range of motion of the thoracic spine.  

VA treatment records show that the veteran was seen in the 
emergency room in May 2005 for complaint of worsening back 
pain; however, physical examination of the back revealed no 
erythema or swelling and full range of motion.  The diagnosis 
was chronic backache.  He was prescribed Ibuprofen 800 mg 
three times a day for pain.  

The veteran was afforded another VA examination in September 
2006.  At that time, he stated that pain severity was 8/10 at 
the highest level, but denied any radiation of pain.  He 
indicated that the pain was elicited by physical activity and 
was relieved by massage and rest.  He was able to function 
without medication although he was currently taking anti-
inflammatory medications which provided some relief of 
symptoms.  

Physical examination noted that the veteran's gait was 
normal.  There was no evidence of radiation of pain, spasms, 
or tenderness.  Straight leg raising was negative 
bilaterally.  Lumbar spine was not in any fixed position or 
ankylosis.  Lumbar range of motion was normal without 
evidence of pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  Curvatures of the spine 
were within normal limits.  There was no intervertebral disc 
syndrome or nerve root involvement noted.  The examiner noted 
that there was no change in the assigned diagnosis - 
degenerative disc disease of the thoracic spine.  

Based on the above evidence, the Board finds that the 
veteran's service-connected thoracic spine disability does 
not warrant an initial rating higher than 10 percent.  As 
noted above, a 20 percent rating is warranted where forward 
motion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees.  In this case, both VA 
examinations, as well as the 2005 VA treatment record, 
indicated that forward motion of the veteran's spine was 
normal.  Likewise, it is clear that since all clinical 
evaluations have described the veteran as having full range 
of back motion the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  In 
addition, none of the evidence has documented muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Both VA examinations described the 
veteran's gait as normal.  The examinations also found no 
muscle spasms and normal spinal curvatures.  

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  However, as already explained, 
no neurological symptomatology was identified.  Because there 
was no medical evidence that the veteran had any neurological 
symptoms associated with the service-connected thoracic spine 
disability, a separate rating cannot be assigned.

The Board has considered whether an increased disability 
rating is warranted for the veteran's thoracic spine 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and 
the Court's holding in DeLuca.  The clinical findings of 
record, however, do not reflect impairment that warrants a 
higher rating.  As explained above, both the September 2004 
and September 2006 VA examinations, as well as the May 2005 
VA treatment record, revealed that the veteran had normal 
range of motion.  More importantly, the VA examiners 
specifically stated that the veteran's back was not further 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  Therefore, although it has no reason to 
doubt that the veteran's thoracic spine disability is 
productive of pain, the Board is unable to identify any 
clinical findings which would warrant an increased evaluation 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Under these circumstances, the Board finds no basis exists 
for the assignment of an initial rating higher than 10 
percent for degenerative disc disease of the thoracic spine.  
The Board also has considered whether the veteran's rating 
should be "staged."  The record, however, does not support 
assigning different percentage disability ratings during the 
relevant period in question (since April 19, 2004) because at 
no time has the veteran's disability been more than 10-
percent disabling.  Fenderson, 12 Vet. App. at 125-26.

The Board acknowledges the veteran's representative 
contention that the September 2006 VA examination was 
inadequate for rating purposes because the VA examiner did 
not have an opportunity to review the veteran's claims file 
prior to the examination.  See the May 2007 Appellant's 
Brief, pg 2.  The Board notes that precedents of the Court do 
not clearly indicate whether VA examiners must review 
claimants' prior medical records in all cases in which VA 
conducts an examination for compensation and pension 
purposes.  Rather necessity for pre-examination records 
review is to be determined according to the facts of each 
individual case.  See VAOPGCPREC 20-95 (July 14, 1995).

A review of the report of the September 2006 VA examination 
reflects the veteran's complaints and the examiner's reported 
findings on clinical evaluation.  While a review of the 
claims file was not conducted, the Board notes that the 
examiner was only assessing the veteran's current level of 
disability attributable to the thoracic spine condition, and 
not attempting to resolve conflicting medical opinions or 
diagnoses.  Therefore, after review of the record, the Board 
can find no reason that a remand of the veteran's claim, for 
review of the claims file by the examiner, would be 
judicially expedient or otherwise result in a different 
finding.  That is, a review of the claims file would not 
change the objective clinical findings which, as discussed 
above, form the basis of the Board's decision.  

For these reasons, the claim for an initial rating higher 
than 10 percent for the thoracic spine disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not applicable 
in the current appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease of the thoracic spine is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


